This court in a judgment entered in this case (Awtry  Lowndes Co. v. Atlanta, 78 Ga. App. 390, 50 S.E.2d 868), reversed the judgment of the Superior Court of Fulton County, and the Supreme Court on certiorari having reversed the judgment of this court (City of Atlanta v. Awtry  Lowndes Co., 205 Ga. 296, 53 S.E.2d 358), the judgment of reversal originally rendered by this court is vacated, and the judgment of the trial court is affirmed.
Judgment affirmed. Gardner and Townsend, JJ.,concur.
                         DECIDED JUNE 28, 1949.